


109 HR 5602 IH: To authorize the extension of nondiscriminatory treatment

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5602
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mr. Ramstad (for
			 himself, Mr. Thompson of California,
			 Mr. Ryan of Wisconsin,
			 Mr. Kline,
			 Mr. McDermott,
			 Mr. Weller,
			 Mr. Herger,
			 Mr. Jefferson,
			 Mr. Evans,
			 Mr. Blumenauer,
			 Mr. Meeks of New York,
			 Mr. Crowley,
			 Mr. Cardoza,
			 Mr. Case, Mr. Cuellar, Mr.
			 Dicks, Mr. Emanuel,
			 Ms. Eshoo,
			 Mr. Hinojosa,
			 Mr. Moran of Virginia,
			 Mr. Smith of Washington,
			 Mr. Leach,
			 Mrs. Biggert,
			 Mrs. Johnson of Connecticut,
			 Mr. McCrery,
			 Mrs. Tauscher,
			 Mr. Lewis of Kentucky,
			 Mr. Kolbe,
			 Mr. Matheson,
			 Mr. Boswell,
			 Mr. Cramer,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mrs. Maloney,
			 Mr. Serrano,
			 Mr. Skelton,
			 Mr. Brady of Texas,
			 Mr. Dreier,
			 Mr. Davis of Alabama,
			 Mr. Kind, Ms. Hooley, and Mr.
			 Gilchrest) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize the extension of nondiscriminatory treatment
		  (normal trade relations treatment) to the products of Vietnam.
	
	
		1.FindingsCongress finds the following:
			(1)In July 1995,
			 President Bill Clinton announced the formal normalization of diplomatic
			 relations between the United States and Vietnam.
			(2)Vietnam has taken
			 cooperative steps with the United States under the United States Joint POW/MIA
			 Accounting Command (formerly the Joint Task Force-Full Accounting) established
			 in 1992 by President George H.W. Bush to provide the fullest possible
			 accounting of MIA and POW cases.
			(3)In
			 2000, the United States and Vietnam concluded a bilateral trade agreement that
			 included commitments on goods, services, intellectual property rights, and
			 investment. The agreement was approved by joint resolution enacted pursuant to
			 section 405(c) of the Trade Act of 1974 (19 U.S.C. 2435(c)), and entered into
			 force in December 2001.
			(4)Since 2001, normal
			 trade relations treatment has consistently been extended to Vietnam pursuant to
			 title IV of the Trade Act of 1974.
			(5)Vietnam has
			 undertaken significant market-based economic reforms, including the reduction
			 of government subsidies, tariffs and nontariff barriers, and extensive legal
			 reform. These measures have dramatically improved Vietnam’s business and
			 investment climate.
			(6)Vietnam is in the
			 process of acceding to the World Trade Organization. On May 31, 2006, the
			 United States and Vietnam signed a comprehensive bilateral agreement providing
			 greater market access for goods and services and other trade liberalizing
			 commitments as part of the World Trade Organization accession process.
			2.Termination of
			 application of title iv of the trade Act of 1974 to vietnam
			(a)Presidential
			 determinations and extension of non-discriminatory
			 treatmentNotwithstanding any provision of title IV of the Trade
			 Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
				(1)determine that such
			 title should no longer apply to Vietnam; and
				(2)after making a
			 determination under paragraph (1) with respect to Vietnam, proclaim the
			 extension of nondiscriminatory treatment (normal trade relations treatment) to
			 the products of that country.
				(b)Termination of
			 the Applicability of Title IVOn and after the effective date of
			 the extension of nondiscriminatory treatment to the products of Vietnam under
			 subsection (a), title IV of the Trade Act of 1974 shall cease to apply to that
			 country.
			
